Order entered November 22, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                               No. 05-21-00537-CV

       JOHN K. COIL, AVE, INC. AND EAST BAY, INC., Appellants

                                       V.

JOHN A. COIL, INDIVIDUALLY AND AS REPRESENTATIVE OF EAST
                      BAY, INC., Appellee

               On Appeal from the 68th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-19-01235

                                    ORDER

      Before the Court is appellants’ unopposed motion for a six-day extension of

time to file their brief. We GRANT the motion and ORDER the brief be filed no

later than December 6, 2021.


                                            /s/   CRAIG SMITH
                                                  JUSTICE